DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US 2014/0080610 A1) in view of Kim (US 11,173,950 B2).
Regarding claim 2, Nakagawa et al. discloses a power transmission device of a steering system, comprising:
a first connector (3) comprising a first coupling portion (11) coupled to a first shaft (2) and first supporting portions (13) protruding axially from the first coupling portion;
a second connector (5) comprising a second coupling portion (16) coupled to a second shaft (4) disposed coaxially with the first shaft and second supporting portions (18) protruding axially from the second coupling portion to be circumferentially spaced apart from the first supporting portions; and
a damper (6-8) coupled axially between the first connector and the second connector, and comprising blades (33, 53, 73) supported circumferentially between the first supporting portions and the second supporting portions,
wherein the first coupling portion has a first fitting recess (a bottom recess; Paragraph 0035) into which the first shaft is fitted, and the second coupling portion has a second fitting recess (a bottom recess; Paragraph 0037) into which the second shaft is fitted.
Nakagawa et al. does not disclose that the first fitting recess has a serration being provided axially on an inner circumferential surface of the first fitting recess and that the second fitting recess has a serration being provided axially on an inner circumferential surface of the second fitting recess.
Kim teaches a first fitting recess (457) that has a serration (see the inside of 457 in Figure 5; Column 7 / Lines 49-52) being provided axially on an inner circumferential surface of the first fitting recess and that the second fitting recess has a serration (see the inside of 453 in Figure 5; Column 7 / Lines 49-52) being provided axially on an inner circumferential surface of the second fitting recess for the purpose of providing connections that prevent slip (Column 7 / Lines 49-52).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first fitting recess and the second fitting recess of Nakagawa et al. to have a serration provided axially on an inner circumferential surface of the first fitting recess or the second fitting recess, respectively, for the purpose of providing connections that prevent slip, as taught by Kim.
Allowable Subject Matter
Claims 1, 3, 4, and 6-20 are allowed over the prior art of record.
Response to Arguments
Applicant's arguments filed April 28, 2022 have been fully considered but they are not persuasive.
The Applicant argued on Pages 11-12 of the Remarks that “Kim cannot be cited under 35 U.S.C. §102(a)(1) or (a)(2) for at least the following reasons.
According to the 35 U.S.C. 102(b)(1)(A) exception, “[a] disclosure made | year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor’. Kim was published on August 2, 2018 which is less than 1 year before the effective filing date of the present application (September 3, 2018), and Kim is the publication of which inventor is the same as the inventor of the present application (Jong Han KIM).
Further, according to the 35 U.S.C. 102(b)(2)(A) and (B) exceptions, “[a] disclosure shall not be prior art to a claimed invention under subsection (a)(2) if (A)the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor; (B)the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor. The inventor of Kim is the same inventor as the present application (Jong Han KIM).”
The Applicant appears to basing their argument on the effective filing date being the filing date of the Korean application that the current applicant derives from, but the Applicant has not perfected the filing date in this application such that the effective filing date would be the filing date of the Korean application (KR 10-2018-0104514 filed on September 3, 2018).  Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).  Without the certified English translation of the Korean application, the effective filing date of the current application remains August 29, 2019 which is over one year after the PGPUB date of August 2, 2018 of the Kim reference (US 11,173,950 B2) thus the Kim reference is qualified under 35 U.S.C. 102(a)(1).  Filing a certified English translation of the foreign application would change the effective filing date to be September 3, 2018.
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/Primary Examiner, Art Unit 3656